DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Objections
Claims 23, 24, 30 and 31 are objected to because of the following informalities:  each of these claims ends with a semicolon rather than a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 27, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure fails to describe how “a velocity of the camera movement” is “based on how far past the first set point the first handle is moved and how far past the second set point the second handle is moved”. While the disclosure provides literal written description, it fails to describe how the velocity is based on the distance between each handle and its set point. Is there an equation or other calculation that is made? Absent a disclosure as to how the velocity is based on how far past the set point each handle is moved, one of ordinary skill in the art would not know if Applicant possessed the invention. As such, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
Allowable Subject Matter
Claims 18, 19, 21-26, 28-33, 35, and 36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  It is the opinion of the Examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “recording the axial orientation and positioning of the first handle as a first set point, wherein the first motor is operably coupled to the first handle and automatically moves the first handle back to the first set point when the first handle is shifted away from the first set point; recording the axial orientation and positioning of the second handle as a second set point, wherein the second motor is operably coupled to the second handle and automatically moves the second handle back to the second set point when the second handle is shifted away from the second set point; repositioning the first handle to create a minimum separation between the first handle and the first set point; repositioning the second handle to create a minimum separation between the second handle and the second set point; and performing a camera function while the first handle maintains the minimum separation from the first set point and the second handle maintains the minimum separation from the second set point” in combination with the rest of the claimed limitations set forth in claim 18, “recording the axial orientation and positioning of the first handle as a first set point, wherein the first motor is operably coupled to the first handle; tethering the first handle to the first set point, such that the first handle will automatically return to the first set point after being displaced from the first set point; recording the axial orientation and positioning of the second handle as a second set point, wherein the second motor is operably coupled to the second handle; tethering the second handle to the second set point, such that the second handle will automatically return to the second set point after being displaced from the second set point; repositioning the first handle to create a minimum separation between the first handle and the first set point; repositioning the second handle to create a minimum separation between the second handle and the second set point; and performing a camera function while the first handle maintains the minimum separation from the first set point and the second handle maintains the minimum separation from the second set point” in combination with the rest of the claimed limitations set forth in claim 25, or “recording the axial orientation and positioning of the second handle as a second set point, wherein the second motor is operably coupled to the second handle and automatically moves the second handle back to the second set point when the second handle is shifted away from the second set point; defining a first dead zone around the first set point, such that no camera function can be performed while the first handle remains within the first dead zone; defining a second dead zone around the second set point, such that no camera function can be performed while the second handle remains within the second dead zone; and performing a camera function when both the first handle is moved past the first dead zone and the second handle is moved past the second dead zone” in combination with the rest of the claimed limitations set forth in claim 32.
The closest prior art Diolaiti (U.S. 2009/0326322) discloses methods for controlling a camera 211 comprising activating a selector switch to transition from a robotic control mode to a camera control mode (see paragraph [0052], “respectively in camera position modes ‘C2’ and ‘C1’, the left and right input device 108, 109 may be associated with the camera 211”), setting first 1102 and second 1112 set points for respective first and set handles (see Figure 11), and performing a camera function based on the position of the handles relative to a set point (movement of the camera occurs when the first and second handles are moved as a “virtual handlebar” with a set point 1120 midway between the first and second handles, see Figure 11 and paragraph [0076]). However, Diolaiti fails to disclose that the first and second motors automatically move the respective first and second handles back to their set points when the handles are shifted away and performing the camera function when both of the first and second handles are moved away from their set points.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed invention, and no motivation is found to modify the prior art to obtain the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792